PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant, and having furnished appellant with a copy of the public defender’s memorandum brief, and having allowed the appellant a reasonable specified time within which to raise any points that he chose in support of this appeal, and the appellant having filed his response thereto, on consideration thereof upon full examination of the proceedings we conclude that the appeal from the order revoking the defendant’s probations and the subsequent judgments and sentences is wholly frivolous. The order of revocation is modified by deleting the reference.to the defendant’s failure to pay the costs of supervision. See Depson v. State, 363 So.2d 43, 44 (Fla. 1st DCA 1978). The order, judgments and sentences are otherwise entirely affirmed.
Affirmed as modified.